RYDER, Judge.
Wayne Charles Clouthier appeals the summary denial of his Rule 3.850 motion. We vacate the trial judge’s order disposing of the motion because the motion was not under oath.
Fla.R.Crim.P. 3.850 specifically provides that a motion for post-conviction relief, submitted pursuant thereto, “shall be under oath.” We believe this requirement to be an absolute prerequisite to the trial court’s consideration of any such motion as it is the only effective way to prevent the use of false allegations in motions for post-conviction relief. Monroe v. State, 371 So.2d 683 (Fla.2d DCA 1979).
Accordingly, we remand this case to the trial court with instructions to deny the motion without prejudice to the appellant to file a sworn motion.
HOBSON, Acting C. J., and OTT, J., concur.